OPINION — AG — ** AD VALOREM TAXATION — FORMULA — STATE BOARD OF EQUALIZATION ** THE PROVISIONS OF 70 O.S. 18-109.1 [70-18-109.1] WHICH STATE THE LEGISLATIVE INTENT TO ALTER THE FORMULA USED TO DETERMINE THE RELATIONSHIP BETWEEN AD VALOREM TAX REVENUES POTENTIALLY AVAILABLE TO A SCHOOL DISTRICT AND THE AMOUNT OF STATE AID WHICH THAT DISTRICT WOULD RECEIVE DOES NOT: (1) VIOLATE THE SEPARATION OF POWERS DOCTRINE OF ARTICLE IV, SECTION 1 OF THE OKLAHOMA CONSTITUTION BY UNCONSTITUTIONALLY INTERFERING WITH THE STATE BOARD OF EQUALIZATION'S CONSTITUTIONAL AND STATUTORY DUTY TO ADJUST AND EQUALIZE THE VALUATION OF REAL PROPERTY AND PERSONAL PROPERTY WITHIN THE SEVERAL COUNTIES IN THE STATE. (2) VIOLATE THE MANDATE OF THE OKLAHOMA SUPREME COURT IN `STATE EX REL. POULOS V. STATE BOARD OF EQUALIZATION, 646 P.2d 1269 (1982) (POULOS III)' WHICH DECREED THAT ALL PROPERTY WITHIN THE STATE OF OKLAHOMA, SUBJECT TO AD VALOREM TAXES, SHALL BE ASSESSED AT 12 PERCENT OF ITS TAXABLE VALUE WITH PERMISSIBLE INTER-COUNTY DEVIATIONS OF NOT MORE THAN 3 PERCENT ABOVE OR BELOW THE MEAN, UNTIL ALTERED FOR GOOD AND SUFFICIENT VALID LEGAL GROUNDS. (STATE AID FORMULA, EQUALIZING, AVERAGE DAILY ATTENDANCE, SCHOOL DISTRICTS, TAXATION) CITE: ARTICLE X, SECTION 8, 70 O.S. 18-101 [70-18-101], ARTICLE XIII, SECTION 1, ARTICLE X, SECTION 9, ARTICLE X, SECTION 21, 70 O.S. 18-102 [70-18-102] (NEAL LEADER)